Citation Nr: 1518123	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for psoriatic arthritis, manifested by a back disability, bilateral ankle disability, bilateral foot paresthesias, a bilateral hand disability, temporomandibular joint disorder (TMJ), bilateral upper arm pain, and a bilateral knee disability.  

3.  Entitlement to service connection for a disability of the facial joints.

4.  Entitlement to non-service-connected pension benefits.  

5.  Entitlement to an initial disability rating in excess of 10 percent for the left hip disability.  

6.  Entitlement to an increased disability rating in excess of 10 percent for the right hip disability.   

REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 2003 to May 2004, as well as Reserve service from November 2005 to April 2009 with various periods of active duty for training (ADT) and inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2010 and December 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to dyssomnia, entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), and entitlement to special monthly compensation (SMC) have been raised by the record in an April 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for psoriatic arthritis, manifested by a back disability, a bilateral ankle disability, bilateral foot paresthesias, a bilateral hand disability, TMJ, bilateral upper arm pain, and a bilateral knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final July 2010 rating decision denied service connection for a back disability, finding that the evidence did not demonstrate a nexus between the current disability and either active service or a service-connected disability.

2.  The evidence associated with the claims file subsequent to the July 2010 rating decision denying service connection for a back disability is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  Throughout the initial rating period on appeal, the Veteran's left hip disability has manifested flexion to no worse than 90 degrees, even with pain and after repetition, and extension limited to 5 degrees or more; limitation of abduction has not been lost beyond 10 degrees, limitation of adduction is not such that the Veteran cannot cross her legs, and limitation of rotation has not been limited such that the Veteran cannot toe-out more than 15 degrees; she has reported flare-ups of pain and swelling occurring as many as six days per week, requiring injections in her back for relief, and limitations on sitting, standing, walking, and lifting. 

4.  Throughout the increased rating period on appeal, the Veteran's right hip disability has manifested flexion to no worse than 70 degrees, even with pain and after repetition, and extension limited to 5 degrees or more; limitation of abduction has not been lost beyond 10 degrees, limitation of adduction is not such that the Veteran cannot cross her legs, and limitation of rotation has not been limited such that the Veteran cannot toe-out more than 15 degrees; she has reported flare-ups of pain and swelling occurring as many as six days per week, requiring injections in her back for relief, and limitations on sitting, standing, walking, and lifting.   

5.  On December 1, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal regarding entitlement to service connection for a disability of the facial joints.

6.  On December 1, 2014, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of her appeal regarding entitlement to non-service-connected pension benefits.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision, which denied service connection for a back disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 2010 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent disability rating for the left hip disability have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased 20 percent disability rating for the right hip disability have been met for the entire increased rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5253 (2014).

5.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for a disability of the facial joints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to non-service-connected pension benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of the Back Disability Claim

In April 2009, the Veteran filed an initial claim for service connection for a disability of the thoracic spine.  The claim was denied in a July 2010 rating decision, which found no evidence of a nexus between the current back disability and either active service or a service-connected disability.  The Veteran did not file a timely notice of disagreement (NOD) with regard to denial of service connection for the claimed back disability, and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c) (2014).  Consequently, the July 2010 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request to reopen her claim of entitlement to service connection for a back disability in June 2011.  The RO denied reopening of the claim in the December 2012 rating decision that is the subject of this appeal.  At the December 2014 Board hearing, the Veteran testified that her doctor had told her that her back disability (among others) is related to her psoriatic arthritis, which, in turn, was caused or exacerbated by the in-service March 2007 hip injury.  In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.    

In this case, the Board finds that the evidence added to the record since the previous July 2010 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied; therefore, the claim for service connection for a back disability is reopened, and, for the reasons discussed in the REMAND portion of this decision, is remanded for further development.  

Higher Initial and Increased Ratings for Hips

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating (such as with the left hip disability in this case), separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is the case with the right hip disability, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for the right hip disability was granted in a September 2008 rating decision, and an initial noncompensable disability rating was assigned, effective from April 22, 2008.  The Veteran filed a claim for an increased disability rating in April 2009, and in the March 2010 rating decision on appeal, the RO granted an increased 10 percent disability rating, effective from April 23, 2009, the date the claim for the increased rating was received.  

In June 2011, the Veteran filed a claim for service connection for a left hip disability, which the RO granted in the December 2012 rating decision on appeal.  An initial 10 percent disability rating was assigned, effective from June 4, 2011.  

The Veteran contends that she is entitled to higher disability ratings for both hips due to frequent flare-ups of pain and swelling in the hips which force her to seek treatment at the emergency department each time.  

The Veteran's right hip disability has been evaluated under Diagnostic Code (DC) 5024, which addresses tenosynovitis.  38 C.F.R. § 4.71a (2014).  The Board notes that, given her diagnosis of right hip greater trochanteric bursitis, the more appropriate DC may be DC 5019, which contemplates bursitis.  In any case, the regulations provide that diagnostic codes 5013 through 5024 are to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Id.  

The disability ratings for both the left and right hip disabilities have been assigned under DC 5251, which contemplates limitation of extension of the thigh.  38 C.F.R. § 4.71a.  Under that code, a maximum 10 percent disability rating is assigned when extension is limited to 5 degrees.  Id.  

Normal extension of the hip is 0 degrees, and normal flexion is 125 degrees.  Normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2014). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Turning to the evidence relevant to the rating periods on appeal, an October 2008 x-ray study of the right hip was normal.  However, in her April 2009 claim for service connection, the Veteran stated that she experiences chronic pain and swelling in her right hip.  

She was afforded a VA examination with regard to the right hip in January 2010.  The examiner noted that she was diagnosed with trochanteric bursitis in March 2007.  Currently, the Veteran stated that her hip symptoms were worsened by standing or walking for more than 30 minutes, and were relieved by sitting down.  She reported flare-ups with increased activity, and stated that the hip was stiff when dressing.  She stated that she last worked in 2007 performing office work, which did not bother her hip.  On physical examination, flexion was from 0 to 70 degrees, abduction was from 0 to 30 degrees, adduction was from 0 to 15 degrees, and rotation, both internal and external, was from 0 to 15 degrees.  There was pain at the end of flexion and adduction, and stiffness at the end range of abduction and rotation.  There was no change after repetition.  There was tenderness over the greater trochanter and the proximal right quadriceps muscle.  

X-ray studies of both the right and left hips from October 2010 were normal, with no acute bony abnormalities.  

In June 2011, during a pain assessment, the Veteran reported pain in both hips, which she rated at a level of 9 out of 10 in severity.  She stated that, at best, the pain was at a level 0, and, at worst, a 9.  She said that it did not affect her sleep or activities of daily living, but that it affected her energy level and physical activity.  She stated that the pain was constant.  

At a December 2011 hearing before a hearing officer at the RO, the Veteran testified that, due to her hip pain, she was unable to sit, stand, walk, or play for very long, and that she was unable to carry her children.  She stated that lifting anything weighing more than 35 pounds caused her right hip to swell.  She reported many flare-ups of right hip pain for which she had to receive injections in her back for relief.  She testified that, prior to taking her current medication, she had been receiving these injections every week.  She requested a 40 percent disability rating under DC 5002, which contemplates rheumatoid arthritis, stating that her flare-ups of hip pain constituted incapacitating exacerbations.  

The Veteran was afforded another VA examination to evaluate both hips in November 2012.  The VA examiner diagnosed trochanteric bursitis of the right hip, and a left hip strain secondary to the right hip disability.  The Veteran reported that, due to compensating for the right hip disability, her left hip had begun to pop and swell, and was currently worse in severity than her right hip.  She reported daily, constant pain at a level of 6 out of 10, more with activity and stable at rest.  She said that the swelling was intermittent, worse with activity and improving with rest.  She reported constant joint tenderness.  She stated that she could not sit for more than 15 minutes, could not squat, and could not walk for more than half a mile.  Any lateral kicking with either foot was unbearable, and she could not lift more than 5 pounds.  She reported flare-ups 6 days out of each week.

On physical examination in November 2012, the right hip demonstrated flexion to 105 degrees with pain at 105 degrees; extension to greater than 5 degrees with pain at greater than 5 degrees; abduction was not lost beyond 10 degrees; adduction was not limited such that she could not cross her legs; and rotation was not limited such that she could not toe-out more than 15 degrees.  The left hip demonstrated flexion to 100 degrees with pain at 100 degrees; extension to greater than 5 degrees with pain at greater than 5 degrees; and identical findings to the right hip with regard to abduction, adduction, and rotation.  The Veteran was able to perform 3 repetitions of range of motion, after which right hip flexion was limited to 100 degrees, and left hip flexion was limited to 90 degrees.  There were no additional limitations in range of motion after repetition.  Functional loss after repetition included less movement than normal, excess fatigability, and pain on movement.  There was pain to palpation at both hips.  There was no ankylosis, malunion/nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran did not use assistive devices to ambulate, and there was no degenerative or traumatic arthritis on imaging.  With regard to functional impact, the examiner noted that the Veteran was unable to tolerate sitting in a cubicle for more than 15 minutes, could not squat to pick anything up at a low level, and could not walk for more than half a mile.  

An October 2014 private treatment note indicates that the hips were without tenderness, erythema, warmth, deformity, or synovitis, and that range of motion was "normal."

At the December 2014 Board hearing, the Veteran testified that she could not squat, get down, come up, sit, or stand for long periods of time.  Specifically, she testified that she could not sit for more than 30 minutes, could not stand for more than 15 minutes, and could not walk for more than one hour before swelling and pain occurred.  She testified that she used heat and took a lot of pain medication to relieve her hip symptoms.  

After a review of all of the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether higher, 20 percent, disability ratings are warranted for the right and left hip disabilities for the entire rating periods on appeal.   

First, because the Veteran is already receiving the maximum 10 percent disability rating available under Diagnostic Code 5251, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

However, the Board has considered other potentially applicable Diagnostic Codes.  Under DC 5252, which contemplates limitation of flexion of the thigh, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  

Under DC 5253, which contemplates impairment of the thigh, a 10 percent evaluation is warranted when there is limitation of rotation of the thigh such that the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction such that the Veteran cannot cross her legs.  38 C.F.R. § 4.71a (2014).  A 20 percent evaluation is warranted when there is limitation of abduction such that motion is lost beyond 10 degrees.  Id. 

For the reasons discussed below, although the criteria for disability ratings in excess of 10 percent are not met under either DCs 5252 or 5253, in light of the Veteran's report of flare-ups of pain and swelling occurring as many as six days per week, as well as her description of functional limitations, the Board has resolved any doubt in her favor and finds that 20 percent disability ratings are warranted for both the right and left hip disabilities for the entire increased and initial rating period on appeal, respectively.  

As noted above, the criteria for higher ratings under DCs 5252 and 5253 are not met in this case without consideration of pain or functional loss.  For instance, the evidence of record does not show that the Veteran's hip flexion, on either side, has ever been limited to 45 degrees.  Flexion, at worst, even with consideration of additional limitation due to pain and/or following repetition, has been limited to 70 degrees on the right side, and 90 degrees on the left.  Further, the evidence does not show that the Veteran has ever been unable to cross her legs or toe-out more than 15 degrees, or that her abduction was lost beyond 10 degrees, as specifically noted by the 2012 VA examiner.  However, in light of the Veteran's complaints of frequent pain and swelling requiring weekly injections for relief, the Board finds that her disability picture more closely approximates 20 percent ratings for both the right and left hip disability.  38 C.F.R. § 4.71a. 

In not assigning disability ratings even higher than 20 percent, the Board notes that the specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates evaluations even higher than 20 percent under the rating criteria for the hip.  Indeed, the criteria for a compensable disability rating under DCs 5252 and 5253 are not even met, as described above.  Therefore, the 20 percent disability ratings assigned herein upon resolution of reasonable doubt in the Veteran's favor adequately compensate her for her pain and functional loss.    

While the Board understands the Veteran's central concern that she has debilitating bilateral hip disabilities, it is important for the Veteran to understand that the 20 percent disability evaluations assigned herein indicate a significant impact on the Veteran's functional ability.  Such a disability evaluations assigned by VA recognizes the Veteran's pain and decreased motion, indicating very generally a 40 percent reduction in the Veteran's ability to function due to her bilateral hip disabilities.  The critical question in this case, however, is whether the problems the Veteran has cited meet an even higher level under the rating criteria (in excess of 20 percent).  For reasons cited above, they do not, at this time.  As discussed above, without taking into consideration the problems associated with this disability, the evaluation assigned herein could not be justified, let alone a higher evaluation.

The Board has considered whether any other diagnostic codes would allow for disability ratings even higher than 20 percent.  However, the Veteran does not have ankylosis of either hip.  Therefore, DC 5250 does not apply.  38 C.F.R. § 4.71a (2014).  The Veteran does not have flail joint or impairment of the femur, so DCs 5254 and 5255 are not applicable.  Id. 

In sum, the Board finds that the overall disability picture for the Veteran's right and left hips more closely approximates 20 percent disability ratings under the applicable DCs for the entire increased and initial rating period on appeal, respectively.  38 C.F.R. § 4.7 (2014).  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right and left hip disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the rating criteria provide for the symptoms reported by the Veteran, including but not limited to pain, limited motion, swelling, and functional loss.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her hip disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying even higher ratings, the criteria for even higher schedular ratings were considered, but the ratings assigned herein were found to adequately reflect the Veteran's disability picture because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  However, as noted in the Introduction, the Veteran has raised the issue of entitlement to a TDIU, but it has not yet been addressed by the AOJ.  Therefore, that issue is not before the Board.

Dismissal of Pension and Facial Joint Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals as to entitlement to service connection for a disability of the facial joints and to non-service-connected pension benefits, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals regarding entitlement to service connection for a disability of the facial joints and to non-service-connected pension benefits, and they are dismissed.


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a back disability is granted.

A 20 percent disability rating for the left hip disability is granted for the entire initial rating period on appeal, subject to the rules governing payment of monetary benefits.    

A 20 percent disability rating for the right hip disability is granted for the entire increased rating period on appeal, subject to the rules governing payment of monetary benefits.    

The appeal regarding entitlement to service connection for a disability of the facial joints is dismissed.

The appeal regarding entitlement to non-service-connected pension benefits is dismissed.


REMAND

The Veteran contends that her psoriatic arthritis was triggered or caused by the medication or medications she took for her service-connected hip disabilities.  

Service treatment records show that the Veteran was prescribed Celebrex for her hip beginning in January 2008.  Another service treatment record from December 2008 indicates she was also taking Robaxin (the brand name for methocarbamol).  

Following her separation from Reserve service in April 2009, a July 2010 post-service treatment note indicates that she was thirty weeks pregnant and not taking any medication at the time.  

Post-service treatment records demonstrate that the Veteran began experiencing multiple joint symptoms and paresthesias in January 2011, and was first diagnosed with psoriatic arthritis later that year.  

A February 2011 treatment note indicates that she presented with six weeks of dyspnea on exertion, a cough, and pain of the inner hands and wrists.  She reported that she had taken methocarbamol periodically since 2007, including from October 2010 to December 2010, when she had stopped the medication due to surgery.  She then developed her current symptoms in early January 2011.  

A later June 2011 treatment record indicates an allergy to methocarbamol.  She was ultimately prescribed prednisone by her treating rheumatologist, who noted in August 2011 that her symptoms correlated with stopping prednisone treatment and were also consistent with acute adrenal insufficiency.    

In addition to a possible etiological relationship between psoriatic arthritis and the medication for the service-connected hip disabilities, the Board also notes that the November 2012 VA hip examiner stated that it appeared that the Veteran has a concomitant systemic autoimmune process consistent with alternating joint tenderness and swelling that could overlap and contribute to her current hip symptoms, and suggested that this autoimmune process could have been present during active service but was not yet diagnosed.  

In that regard, service treatment records (from the Veteran's Reserve service) document episodes of multiple joint pain.  For instance, in March 2007, at the same time as the right hip injury, tenderness of the medial right knee at the insertion of the gracilis muscle was noted.  

In May 2007, the Veteran reported that her knee and hip swelled after running or standing for prolonged periods, and in November 2007, she reported sharp pain in her knees.  

That same month, she reported that her toes went numb on occasion, and in March 2008, she stated that she sometimes experienced numbness and tingling in her toes and on the sides of her feet with stretching and activity.    

At a June 2008 retention examination, the Veteran reported that she experienced foot numbness and tingling in her legs whenever her hip swelled.  She also reported back pain, stating that her back locked up about midway and she was unable to bend over.  In addition, she reported painful wrists that popped and were in constant pain, 

In sum, service treatment records show complaints of multiple joint pains and paresthesias, but it is unclear whether these complaints were manifestations of psoriatic arthritis, as the November 2012 VA hip examiner suggests.  In addition, post-service treatment records indicate that symptoms of psoriatic arthritis began shortly after ceasing medication (methocarbamol, in particular) for the service-connected hip disability in January 2011.  

Although the Veteran was afforded a VA examination in November 2012 addressing her psoriatic arthritis, the VA examiner did not provide an opinion as to whether the psoriatic arthritis manifested during active service or is otherwise etiologically related to active service, or whether it is related to the medication the Veteran took for her service-connected hip disabilities.  

Therefore, a VA examination is necessary to address these questions.  In addition, if the psoriatic arthritis is determined to be etiologically related to either active service or to a service-connected disability, the VA examiner should address which, if any, of the claimed symptoms (including the back disability, bilateral ankle disability, bilateral foot paresthesias, bilateral hand disability, TMJ, bilateral upper arm pain, and bilateral knee disability) are manifestations of her psoriatic arthritis.  

Accordingly, the issue of entitlement to service connection for psoriatic arthritis, manifested by a back disability, a bilateral ankle disability, bilateral foot paresthesias, a bilateral hand disability, TMJ, bilateral upper arm pain, and a bilateral knee disability, is REMANDED for the following action:

1.  Obtain a VA examination with the appropriate specialist addressing the causation or etiology of the Veteran's current psoriatic arthritis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current psoriatic arthritis was incurred during or caused or aggravated by active service?  The examiner should specifically address the various in-service joint and paresthesias complaints documented during active service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  Next, if the response to the above opinion request is positive, the examiner should identify which of the claimed symptoms (back, bilateral ankle, bilateral foot, bilateral hand, TMJ, bilateral upper arm, and bilateral knee disabilities) are manifestations of the psoriatic arthritis.

c.  If the examiner determines that the psoriatic arthritis was not incurred during or caused or aggravated by active service, the examining physician should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current psoriatic arthritis has been caused or aggravated (permanently worsened in severity) by the Veteran's medication for her service-connected hip disabilities.        

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examining physician opines that the Veteran's psoriatic arthritis was aggravated (permanently worsened in severity) by the medications for the hip disabilities, the examiner should attempt to identify the baseline level of severity of the psoriatic arthritis before the onset of aggravation.      

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psoriatic arthritis.

2.  When the development requested has been completed, the issues of entitlement to service connection for psoriatic arthritis should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


